Citation Nr: 0001851	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
manifested by chest pains and costochondritis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

In March 1982, the Board of Veterans' Appeals (Board) denied 
service connection for a back disorder.  In April 1983, the 
Board denied service connection for a back disability 
manifested by chest pains and costochondritis.  In January 
1985, the Board determined that the prior Board decisions, 
denying service connection for a back disability, were final, 
and that the evidence submitted since those decisions was not 
sufficient to establish a new factual basis warranting 
service connection for a back disability.

A January 1992 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for a back disability.  The veteran was notified 
of this determination in January 1992 and she did not appeal.

In 1993, the veteran submitted an application requesting the 
reopening of her claim for service connection for a back 
disability manifested by chest pains and costochondritis.  
This appeal comes to the Board from a November 1993 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder.

The Board remanded the case to the RO in August 1996, January 
1997, and October 1998 for additional action.  The file was 
returned to the Board in 1999.



FINDINGS OF FACT

1.  By an unappealed January 1992 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Evidence received subsequent to the January 1992 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a back disorder manifested by 
chest pains and costochondritis.


CONCLUSIONS OF LAW

1.  The unappealed January 1992 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a back 
disability, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a back disorder 
manifested by chest pains and costochondritis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The January 1992 RO rating decision determined that no new 
and material evidence had been received to reopen the claim 
for service connection for a back disability and the veteran 
did not appeal this decision.  Since she did not appeal this 
determination, it is final with the exception that she may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the January 1992 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran's back disability is related to an incident of 
service).  For evidence to be new and material it must be of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the January 1992 RO 
rating decision, determining that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disability, consisted of statements 
from the veteran to the effect that she had a back disability 
which had its onset in service; and service, service 
department, and private medical reports that do not show the 
presence of a chronic back disability until many years after 
service and that do not link the veteran's current back 
disability, variously classified, to an incident of service.

Since the January 1992 RO rating decision, various evidence 
has been submitted, including statements from the veteran to 
the effect that she has a chronic back disability which had 
its onset in service.  This evidence is similar to her 
statements of record in 1992 and is not new.  38 C.F.R. 
§ 3.156(a).  Duplicate service medical records were also 
received, and such evidence is not new.  Service department 
and VA medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's were also received.  
Some of these reports are duplicate copies of evidence of 
record in January 1992, and not new; and other reports 
concern the veteran's recent treatment and show the presence 
of a back disability variously classified.  These reports are 
essentially cumulative of evidence of record in January 1992, 
showing the presence of a back disability, and are not new; 
nor do these records link the veteran's current back 
disability, variously classified, to an incident of service.  
Hence, these medical reports are not new and material because 
they are not of such significance that, alone or with the 
other evidence of record, they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
back disability manifested by chest pains and 
costochondritis, and the January 1992 RO rating decision 
remains final.



ORDER

The application to reopen the claim for service connection 
for a back disability manifested by chest pains and 
costochondritis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

